Citation Nr: 1540067	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial spasm and reactive airway disease with allergic component.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to September 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Hearings on these matters were conducted in March 2010; September 2010; and October 2012.  The hearing transcripts are of record.  The claims were remanded by the Board for additional development in December 2010, January 2013, August 2013 and September 2014.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claim at this time would be premature.  The Veteran most recently presented testimony in October 2012 before a Veterans Law Judge who is no longer employed by the Board.  In compliance with VA's governing laws and regulations, the Veteran was sent a letter in July 2015 notifying him of his right to another hearing before a different Veterans Law Judge. 38 U.S.C.A. § 7107(c) (West 2002); C.F.R. § 20.717 (2015).  The Veteran has indicated that he wishes to exercise his right to testify at a new hearing before another Veterans Law Judge, as provided by VA regulations.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the Hartford, Connecticut, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

